Title: Thomas Jefferson to Skelton Jones, 25 June 1809
From: Jefferson, Thomas
To: Jones, Skelton


          Sir Monticello June 25. 09.
           I recieved yesterday from the Master Commissioner Ladd a notification in the suit of Gilliam v. Fleming a notification to attend at his office on the 1st of Aug. a settlement of the accounts in that case. altho’ not a cent interested in the result, no one can be more anxious than I am to have the settlement compleated. having for upwards of 30. years been the depository of the papers, & better acquainted with the transactions perhaps than any other person living, I think it a happiness that I have been spared to settle it, rather than that it should have devolved on my representatives who are quite uninformed on the subject.  hence my anxiety that our meeting whenever it takes place should be rendered effectual & final, by the attendance of all material persons, & particularly by mr Skipwith & mr Eppes the only persons in defendants interested, & judge Fleming who, like myself, tho having no interest, has much acquaintance with the transactions. but the day appointed is in a season when considerations of health draw from the tide-water country all who can leave it, & forbid others to visit it. altho my health is as good as at my age could be expected, I had rather not risk it when I am certain the nonattendance of others at the meeting would render it useless; as I know that one of the gentlemen before named considers the rheumatic state of his health as oblidged obliging him to pass that season at the springs. I have therefore proposed to mr Ladd to change the day to one in the healthy season, say in October after the frosts will have set in, & long enough before the next meeting of Congress to admit mr Eppes’s attendance. I shall be happy if this meets your approbation, & as soon as I can be informed of the day appointed, I will write to the gentlemen before named to ensure their attendance. I shall, at the meeting, with perfect impartiality be ready to communicate to the pls as well as defs every paper & fact within my knolege. with a wish to learn that the proposition respecting time is agreeable to you, I tender you the assurances of my esteem & respect.
          
            Th:
            Jefferson
        